United States Bankruptcy Appellate Panel
                               FOR THE EIGHTH CIRCUIT
                                          _______

                                   No. 01-6078/6083EA
                                        _______

In re: Burma Jean Martin,               *
                                        *
      Debtor.                           *
                                        *
Burma Jean Martin,                      *
                                        *
                   Appellant,           *
                                        *
      v.                                * Appeal from the United States
                                        * Bankruptcy Court for the Eastern
                                        * District of Arkansas
Brian P. Sanford and Richard L. Cox,    *
                                        *
                   Appellees,           *
                                    _______

                             Submitted: December 24, 2001
                                Filed: January 2, 2002
                                        ______

Before KRESSEL, SCHERMER and DREHER, Bankruptcy Judges.
                              ______

KRESSEL, Bankruptcy Judge.

      Burma Jean Martin appeals from two orders of the bankruptcy court1 denying
three motions. For reasons discussed in this opinion, we affirm both orders.


       1
        The Honorable Mary Davies Scott, United States Bankruptcy Judge for the Eastern and
Western Districts of Arkansas.
                                           Background

      Martin filed a chapter 7 case in 1995. Since that time, she has been engaged in
extensive litigation in numerous forums. The history of that litigation is long and
complicated and we will not review it here.2 Her case was closed on October 7, 1999.
However, two years later, she filed the three motions which led to these appeals.3

                                    Relief From Settlement

      The first two motions filed by Martin are related and together constitute her
attempt to avoid a 1996 settlement she signed and the court’s March 13, 1998, order
approving that settlement. In one motion, she asks the court “for relief and
reconsideration” of its order approving the settlement. In the related motion, she asks
for an injunction pending the court’s decision on her first motion.4 Both of these


       2
         Much of the litigation has been memorialized in published opinions. See, Martin v. Cox
(In re Martin), 140 F.3d 806 (8th Cir. 1998); Martin v. U.S. Trustee, ___ F.3d ___ , 2001 WL
1563154 (8th Cir. 2001); Martin v. Martin (In re Martin), 141 F.3d 1169, 1998 WL 67740 (8th
Cir. 1998); Martin v. Sanford (In re Martin), 116 F.3d 480, 1997 WL 334884 (8th Cir. 1997);
Martin v. Cox (In re Martin), 212 B.R. 316 (B.A.P. 8th Cir. 1997); In re Martin, 268 B.R. 168
(Bankr. E.D. Ark. 1997); Martin v. Martin, 213 B.R. 575 (E.D. Ark. 1997); Martin v. Cox, 213
B.R. 574 (E.D. Ark. 1997); Martin v. Cox, 213 B.R. 571 (Bankr. E.D. Ark. 1996); In re Martin,
211 B.R. (Bankr. E.D. Ark. 1997); In re Martin, 208 B.R. 463 (Bankr. E.D. Ark. 1997); In re
Martin, 205 B.R. 145 (Bankr. E.D. Ark. 1997); In re Martin, 205 B.R. 143 (Bankr. E.D. Ark.
1997); In re Martin, 199 B.R. 175 (Bankr. E.D. Ark. 1996); In re Martin, 1997 WL 160435
(Bankr. E.D. Ark. 1997); and Sanford v. Martin (In re Martin), 1997 WL 160443 (Bankr. E.D.
Ark. 1997).

       3
         In order to avoid delaying decision on the debtor’s motion and unnecessarily confusing
the procedural posture of these motions even more, the bankruptcy court, in its order of October 2,
2001, reopened the debtor’s case. No one has appealed from that part of the court’s order.

       4
         Injunctive relief is appropriately sought by the filing of a complaint. Fed. R. Bankr.
P. 7001 (7).


                                                  2
motions were filed on September 24, 2001, and decided by the bankruptcy court in its
October 2, 2001, order. Since there is no provision in any rule or statute for
“reconsideration” of orders, the bankruptcy court generously and properly, in our
view, construed Martin’s motion to be one for relief under Fed. R. Bankr. P. 9024,
which incorporates Fed. R. Civ. P. 60. The bankruptcy court analyzed the motion
under Rule 60(b)(6), since all other provisions of Rule 60 are either time barred or
clearly inapplicable. In its order, the bankruptcy court found that Martin’s motion was
untimely, since it was not made within a reasonable time and lacking in merit. We
agree.

       We see no error in the bankruptcy court’s finding of untimeliness. The
settlement which Martin now seeks to attack, was one that she signed in 1996 and was
approved in 1998. The allegations made in her motion are not new and are simply
rehashes of arguments made in other proceedings to a number of different courts.

        In addition, most of the allegations, even if true, would not provide grounds for
relief from a three year old order. The allegations (and they are merely that) do not
demonstrate the “fraud on the court” she relies on. They demonstrate only that Martin
regrets agreeing to the settlement and alleges she received bad advice.

       After analyzing the factors for the granting of a temporary restraining order, the
bankruptcy court also denied Martin’s request for injunctive relief. We agree with the
bankruptcy court’s decision to deny that motion. Martin’s motion did not demonstrate
any likelihood of prevailing on the merits or address the relative harms to the parties
of granting or denying such an injunction. In addition, because of the speed with
which the bankruptcy court addressed and decided Martin’s motion, her request for
an injunction pending a decision is moot.




                                           3
                              Enforcement of Settlement

        In her third motion, Martin asks that the bankruptcy court enforce the settlement
by ordering Cox and Sanford to deliver title of real property in Dallas to her parents,
John Paul Martin and Hazel Victoria Martin. The bankruptcy court denied that motion
in its order of October 15, 2001. We note a number of things regarding this motion.
First of all, Martin seeks relief in the bankruptcy court on behalf of her parents. We
think she lacks standing to do so. In addition, while the bankruptcy court approved
the settlement in her pending bankruptcy case, the order that Martin wants enforced
is a judgment entered by the United States District Court for the Northern District of
Texas which the bankruptcy court lacks jurisdiction to enforce. Lastly, since Martin
is requesting an affirmative injunction, her request would properly have been brought
by the filing of an adversary proceeding.

       We find no error in the bankruptcy’s court order denial of the debtor’s motion
to force the conveyance of real property in Dallas, Texas.

                                    CONCLUSION

       Since we conclude that Martin’s motions are nothing more than attempts to
collaterally attack a long series of final orders entered by a whole series of courts and
find no error in either of the bankruptcy court’s orders, we affirm the bankruptcy
court’s orders entered October 2, 2001, and October 15, 2001.

      A true copy.

             Attest:

                       CLERK, UNITED STATES BANKRUPTCY APPELLATE
                       PANEL FOR THE EIGHTH CIRCUIT


                                           4